Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miyamoto et al. (US 2020/0019281).

a substrate 30 including a display area 15 and a non-display area 11 adjacent to the display area (fig. 14); 43
a thin film encapsulation layer 71/73 disposed on the substrate and including at least one inorganic encapsulation layer 71[0031] and at least one organic encapsulation layer 73 [0031]; 
sa touch unit 20 disposed on the thin film encapsulation layer 70 in the display area and 6including a first insulating layer 83, a second insulating layer 75 disposed between the first insulating 7layer 83 and the thin film encapsulation layer 71/73, and a third insulating layer 81 disposed between the first 8insulating layer 83 and the second insulating layer 75 (fig. 14); 
9a first partition wall 835/836 disposed on the thin film encapsulation layer 71/73 in the non-display ioarea 11 along a periphery of the display area 15 (fig. 14); and 
11an organic layer 85 [0068] covering the touch unit 20 and extending to the first partition wall 836, 
12wherein the first insulating layer 83 includes a first portion (right portion) having a first height from an 13upper surface of the third insulating layer 81 (to top of 83) and a second portion (portion of 83 that formed next to 835) having a second height (height from layer 75 to top of 83) greater 14than the first height from the upper surface of the third insulating layer (fig. 14).  

.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. in view of Managaki (US 20190189731).
1As for claim 18, Miyamoto et al. disclose the display apparatus of claim 17, wherein:  2the second insulating layer 81 and the third insulating layer 75 extend to the non-display area 11; 3and 4the first insulating layer 83 comprises an organic material [0033], and the third insulating layer 81 scomprises an organic material [0033].  
Miyamoto et al. do not disclose the third insulating layer scomprises an inorganic material. 
Managaki teach in Fig. 5 and the related text an (third) insulating layer 192 scomprises an inorganic material [0085 and 0088].

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Miyamoto et al. to include insulating layer scomprises an inorganic material as taught by Managaki, in order to improve the process ([0085] of Managaki).


1 As for claim 19, Miyamoto et al. disclose the display apparatus of claim 18, wherein:  2the first partition wall includes a first layer 835/836 disposed on the third insulating layer 81 and 3extending to the non-display area 11; 
 the first layer 836 comprises the same material as the first insulating layer 83 [0033 and 0045]; and  
44the first partition wall 835/836 has a third height from the upper surface of the third insulating layer 81 (to top of 83), the third height being the same as the second height (fig. 14).  

Allowable Subject Matter
Claims 1-16 are allowed.
Claims 1-16 are allowed over the references of record because none of these references disclosed or can be combined to yield the claimed invention such as “the 
The following is an examiner's statement of reasons for allowance: Miyamoto et al. appears to be the closest prior art reference. However, this reference fails to teach the second insulating layer having a first opening at least partially exposing the first insulating…an organic layer covering the touch unit, directly contacting an upper surface of the first insulating layer through the first opening.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811